Case 1:20-cv-04002-JRC Document 16 Filed 06/24/21 Page 1 of 1 PageID #: 50




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


    SILVANA BARCIA, JENNIFER CORTES and
    MIGUEL ROJAS, individually and on behalf of
    all others similarly situated,
                                                                      CIVIL ACTION NO:
                                              Plaintiffs,                20-CV-4002

              -against-                                              STIPULATION AND
                                                                    ORDER OF DISMISSAL
    440 CAR SERVICE, INC., and PATRICIO                               WITH PREJUDICE
    LEMA and ALFREDO ENCALADA, as
    individuals,

                                             Defendants.



                IT IS HEREBY STIPULATED AND ORDERED that the above-captioned

 action and all claims asserted therein by Plaintiffs are hereby dismissed in their entirety

 and with prejudice as against all Defendants, and with no award of attorneys' fees or costs

 by the Court to any party, except as provided in the Settlement Agreement.



   Helen F. Dalton & Associates, P.C.              Law Offices of Gregory J. Gallo, P.C.
   80-02 Kew Gardens Road, Suite 601               34-11 Queens Boulevard
   Kew Gardens, NY 11415                           Long Island City, NY 11101


   By: ______________________________              By:
      James O’Donnell, Esq.                        Gregory J. Gallo, Esq.
      jamespodonnell86@gmail.com                   greggallo@outlook.com
      Attorney for Plaintiffs                      Attorney for Defendants



 SO-ORDERED:
                                      ________________________________
